DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of selecting similar images for output, classified in G06Q 30/0631.
II. Claims 11-18, drawn to a manufacture for storing similarity scores, classified in G06Q 30/0631.
III. Claims 19-20, drawn to a system for outputting images, classified in G06Q 30/0631.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as accessing a plurality of similarity scores generated based on feature vectors extracted from the target image and a plurality of other images in the image catalog by multiple image classification algorithms applied to the images, the plurality of similarity scores including at least two similarity scores between the target image and another image that were each generated using feature vectors extracted from the target image and the other image by at least two different image classification algorithms; and retrieving a set of weights corresponding to a category of the target image, the retrieved set of weights including a weight to apply to the similarity score generated based on each of the at least two different image classification algorithms. In addition, subcombination I has separate utility, such as 

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as receiving a request to identify images similar to a target image in an image catalog, the target image associated with a specified category; accessing category weighted similarity scores associated with the target image, the category weighted similarity scores including multiple weighted similarity scores between the target image and each of one or more other images in the image catalog, wherein each weighted similarity score is calculated using a weight value that is particular to the specified category and that corresponds to an image classification algorithm that generate feature vectors from which the respective weighted similarity score was calculated; select, based on the category weighted similarity scores, one or more images from the image catalog that are similar to the target image; and outputting the selected images in response to the request. In addition, subcombination II has separate utility, such as accessing a plurality of similarity scores generated based on feature 

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility, such as receiving a request to identify images similar to a target image in an image catalog, the target image associated with a specified category; accessing category weighted similarity scores associated with the target image, the category weighted similarity scores including multiple weighted similarity scores between the target image and each of one or more other images in the image catalog, wherein each weighted similarity score is calculated using a weight value that is particular to the specified category and that corresponds to an image classification algorithm that generate feature vectors from which the respective weighted similarity score was calculated; select, based on the category weighted similarity scores, one or more images from the image catalog that are similar to the target image;  has separate utility, such as extracting multiple sets of feature vectors from each of a plurality of images in an image catalog using, for each of the plurality of images, multiple image classification algorithms; for a first image in the plurality of images: generating multiple similarity scores between the first image and each of one or more other images in the image catalog based on the feature vectors extracted from the first image and the one or more other images using each of the multiple image classification algorithms; applying a first set of weights to the multiple similarity scores to generate respective weighted similarity scores between the first image and each of the one or more other images; and storing the weighted similarity scores; receiving a query from a user for images similar to the first image; and in response to the query, selecting similar images for output to the user from the one or more other images based on the weighted similarity scores. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have a separate status in the art when classifiable together;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625